Name: Commission Regulation (EC) No 597/94 of 16 March 1994 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 3. 94 Official Journal of the European Communities No L 76/5 COMMISSION REGULATION (EC) No 597/94 of 16 March 1994 on the supply of vegetable oil as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 2 740 tonnes of vegetable oil ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 0 ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : Article 1 Vegetable oil shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6 . (3) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . O OJ No L 81 , 28 . 3 . 1991 , p. 108 . 1 No L 76/6 Official Journal of the European Communities 18 . 3 . 94 ANNEX I LOTS A and B 1 . Operation Nos (') : 1602/92 (Lot A) and 1603/92 (Lot B) 2. Programme : 1992 3 . Recipient (2) : Nicaragua 4. Representative of the recipient : Enimport (Sr. Regi Delgadillo) Carretera a Masaya, Frente a Camino de OrienteManagua (tel . 67 1032 ; fax 744843) 5 . Place or country of destination ( j : Nicaragua 6. Product to be mobilized : refined sunflower oil 7 . Characteristics and quality of the goods (3) : see OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA ( 1 ) (b)) 8 . Total quantity : 2 500 tonnes net 9 . Number of lots : two (Lot A : 1 250 tonnes ; Lot B : 1 250 tonnes) 10 . Packaging and marking (6) ( 10) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IIIA (2) ( 1 ), IIIA. (2) (3) and IIIA (3)) Metal casks Markings in Spanish 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing-landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : San Juan del Sur 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the part of shipment stage : Lot A : 9  29. 5. 1994 ; Lot B : 4  24. 7. 1994 18 . Deadline for the supply : Lot A : 26. 6. 1994 ; Lot B : 21 . 8 . 1994 19 . Procedure for determining the costs of supply (4) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 5. 4. 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 19 . 4. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : Lot A : 23. 5  12. 6 . 1994 ; Lot B : 18 . 7  7. 8 . 1994 (c) deadline for the supply : Lot A : 10. 7 . 1994 ; Lot B : 4 . 9 . 1994 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 3 . 5. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : Lot A : 6  26. 6. 1994 ; Lot B : 1  21 . 8 . 1994 (c) deadline for the supply : Lot A : 24. 7 . 1994 ; Lot B : 18 . 9 . 1994 22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Bruxelles (telex 22037 AGREC B or 25670 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer :  \ 18 . 3 . 94 Official Journal of the European Communities No L 76/7 LOT C 1 . Operation Nos ('): see Annex II 2. Programme : 1993 3. Recipient (2) : Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland (tel . (31 70) 33 05 757 ; fax 36 41 701 ; telex 30960 NL EURON) 4. Representative of the recipient (7) : see OJ No C 103 , 16 . 4. 1987 5 . Place or country of destination : see Annex II 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (') (*} (9) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under IILA(l)(b)) 8 . Total quantity : 240 tonnes net 9 . Number of lots : one (see Annex II) 10 . Packaging and marking (6)(") : see OJ No C 114, 29. 4. 1991 , p. 1 (under III.A(2)(1 ), IIIA(2)(3) and IILA (3)) Five litre metal canisters without cardboard cross-pieces Markings in French (Cl - C4) and English (C5) 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 9 .  29. 5 . 1994 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 5. 4 . 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 19 . 4. 1994 (b) period for making the goods available at the port of shipment : 23 . 5  12. 6 . 1994 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 3. 5. 1994 (b) period for making the goods available at the port of shipment : 6  26. 6 . 1994 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B-1049 Brussels (telex 22037 AGREC B or 25670 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer :  No L 76/8 Official Journal of the European Communities 18 . 3 . 94 Notes : (') The operation number should be mentioned in all correspondance. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine- 131 levels. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) Commission delegation to be contacted by the successful tenderer : OJ No C 114, 29 . 4. 1991 , p. 33 (Costa Rica). (6) Notwithstanding OJ No C 114, point IIIA3 (c) is replaced by the following : 'the words "European Community"'. f) The supplier should send a duplicate of the original invoice to : MM. De Keyzer and Schiitz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (8) Radiation certificate must be issued by official authorities and be legalized for following countries : Egypt. (9) The successful tenderer shall supply to the beneficiary or its representative, on delivery, a sanitary certifi ­ cate. (10) By way of derogation from OJ No C 114 : 190 to 200-litre/kilo metal casks. The casks must be made of sheet of a minimum thickness of 1,0 mm for the cover, 0,9 mm for the body and 1,0 mm for the base (10/9/ 10). (u) Shipment to take place in 20-foot containers, FLC/FCL. The supplier will be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient will be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subparagraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer must submit to the recipient's agent a complete packing list of each container, specifying the number of metal canisters belonging to each shipping number as specified in the invita ­ tion to tender. The rows of cartons (each third tier) must be separated by a hardboard layer (minimum 2 300 x 610 x 3 mm). The successful tenderer must seal each container with a numbered locktainer, the number of which is to be provided to the recipient's forwarder. 18 . 3 . 94 Official Journal of the European Communities No L 76/9 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total Cantidades parciales (en toneladas) (en toneladas) TotalmÃ ¦ngde DelmÃ ¦ngde (tons) (tons) Gesamtmenge Teilmengen (in Tonnen) (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity Partial quantities (in tonnes) (in tonnes) QuantitÃ © totale QuantitÃ ©s partielles (en tonnes) . (en tonnes) QuantitÃ totale Quantitativi parziali (in tonnellate) (in tonnellate) Totale hoeveelheid Deelhoeveelheden (in ton) (in ton) Quantidade total Quantidades parciais (em toneladas) (em toneladas) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n . Maatregel nr. AcÃ §Ã £o n? PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming Pais de destino C 240 Cl : 45 1438/93 AlgÃ ©rie C2 : 45 1439/93 AlgÃ ©rie C3 : 45 1440/93 AlgÃ ©rie C4 : 15 1441 /93 AlgÃ ©rie C5 : 90 1442/93 Egypt